 



         

EXHIBIT 10.6(b)
     AMENDMENT dated as of October 3, 2007, between AMERICAN COLOR GRAPHICS,
INC., a New York corporation (the “Company”), and KATHLEEN A. DEKAM (the
“Executive”).
     WHEREAS, the Executive entered an employment agreement with the Company
dated as of April 19, 2007, as amended (the “Employment Agreement”); and the
Company desires to amend the Employment Agreement to provide additional
incentives for the Executive to remain in the employ of the Company on the terms
and conditions set forth herein, and the Executive desires to continue such
employment on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto agree to amend the Employment Agreement as follows:
     1. In the second sentence of Section 5.1.1, the phrase “within 10 business
days after” is amended in its entirety, in both instances, to read “on”.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed and the Executive has hereunto set her hand, as of the day and year
first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Stephen M. Dyott         Name:   Stephen M. Dyott       
Title:   Chairman and CEO        EXECUTIVE
      /s/ Kathleen A. DeKam       Name:  Kathleen A. DeKam         

6